 In the Matter of ALABAMA FUEL AND IRON COMPANYandASSOCIATEDMINE WORKERSCase No. 10-R-7.50.-Decided October15, 1945Mr. Borden Burr,,of Birmingham,Ala., for the Company.Mr. Harris Burns,of Birmingham,Ala., for the Association.Mr. William F."Spencer,of Birmingham,Ala., andMr. Yelverton,Cowhead,of Washington,D. C., for the U. M. W.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Association Mine Workers,herein called the Association, alleging that a question affecting com-merce had arisen concerning the representation of employees of Ala-bama Fuel and Iron Company, Birmingham, Alabama, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Dan M. Byrd, Jr., TrialExaminer.The hearing was held at Birmingham, Alabama, on Jan-uary 26 and February 3, 1944.At the commencement of the hearing,the Trial Examiner granted a motion to intervene made by District20,United Mine Workers of America, herein called the U. M. W.The Company, the Association; and the U. M. W. appeared, partic-ipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.'-At the hearing, the U. M. W. moved to dismiss the petition, alleg-ing, in substance, that a free election could not be conducted becausethe Company failed to comply with the Board's Order in,Case No.10-C-1102 2 and was engaging in continued unfair labor practices.,'On January 26, the U. M W.entered a general appearance at the hearingOn Febru-ary 3, the U.M. W. withdrew its general appearance and appeared specially for the purposesof moving to dismiss the petitionWe note that the U. M W. participated in connectionwith all phases of the proceeding.3 See 43 N. L. R. B 166.-64 N. L R. B.. No. 39.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the U., M. W.'s assertions, however, it does not appearthat the Company did not comply with the requirements of the Orderin Case No. 10-C-1102.Moreover, although the U. M.; W. filed anunfair labor practice charge against the Company in Case No.10-C-1246, subsequent to the issuance of the Board's Order-in CaseNo.. 10-C-1102, the Regional Director declined to issue a complaintpremised upon that charge, and the Board later sustained his actionon appeal.While it is true that, -follow-ing the affirmance of theRegional Director's ruling in Case'No. 10-C-1246 and subsequentplaint against the Company predicated upon a charge filed by theU. M.' W. in Case No. 10-C-1558, found that the Company had en-against the Company,3 the Regional Director has reported that theCompany has taken the affirmative action required by that Order andisnot-now in violation of its negative provisions.Thus, there isno reason to dismiss the petition and the U. M. W.'s motion is denied.The Trial Examiner;s;ruliiigs made at the hearing are free'fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.The request for oralargument filed by the U. M. W. is hereby denied.Upon the entire record in the, case, the Board mares the following:FINDINGS OF FACTILAlabama Fuel' and Iron Company, an Alabama Corporation, isengaged in mining and distributing coal.The main office of,the Coin;pany is in Birmingham, Alabama. The Company, operates mines anda coal-wasr.ing plant, at Acmar, Alabama, and has mines only, at Mar-garet, Alabama'; it is these operations which are involved in the instantproceeding.The, Company mines approximately 50,000 tons of coalper mouth; of which about 90 percent is sold and delivered to customersoutside'the State of Alabama., . 'The Company admits that it, is engaged in commerce within themeaning of the National Labor Relations Act., .,11.THE ORGANIZATIONS INVOLVEDAssociated MilleWorkers,unaffiliated,is a labor organization ad-mitting to iembership employees of the Company: :District 20; United Mine Workers of America; is a, labor'organiza7tion admitting to membership employees of the Company.See 62 N. L.R. B.' 762.'1 ALABAMA FUEL AND IRON COMPANY235III.TILE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Associationuntil the Association has been certified by the Board in an appropriateunit.'A statement'of a Board agent, introduced into evidence at the hear-ing, indicates that the Association represents a substantial number ofemployees in the unit hereinafter found appropriate' '-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c)'and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIt appears that all parties, are in general agreement with respectto the composition of tht; appropriate unit.In substantial accordance with their agreement, we find that allproduction and maintenance employees of the Company's Acmarand Margaret operations, excluding guards, fire bosses, safety men,clericals and technical employees, aline contractors, foremen, superin-,tendents, officials of the Company, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitutea unitappropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in tlie,appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions, set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of-and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 3, 'as amended, it ishereby"The Field E'aminei reported that the Association submitted 1205 applicationsfor mem-bership all of which bore apparently genuine ouginal signatures , that the names of 691persons appearing on the cards were listed on the Company's pay roll of November 16,-,1943that the U M W submitted 611 membership cards, all of which bore apparentlygenuineoriginalsignatures.that thenames of 262persons appearing on the cards were containedin the aforesaid pay roll;and that there are 1218 employees in the allegedappropriate unit. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Alabama Fueland Iron Company, Birmingham,Alabama, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and-Regula-tions, among the employees in the unit,found appropriate in SectionIV, above,who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and includingemployeesin the armed forcesof theUnitedStates who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause,and have not been rehired or reinstated prior to the dateof the election,to determine whether they desire to be represented byAssociated Mine Workers, unaffiliated,or by District 20, United Mine'Workers of America, for the purposes of collective bargaining, orby neither.r